 

Exhibit 10.7

  

MASTER CONVERTIBLE PROMISSORY NOTE

 

Effective Date: August 25, 2014 

 U.S. $115,000.00

    

FOR VALUE RECEIVED, Veriteq Corporation, a Delaware corporation (“Borrower”),
promises to pay to Iliad Research and Trading, L.P., a Utah limited partnership,
or its successors or assigns (“Lender”), $115,000.00 and any interest, fees,
charges and penalties in accordance with the terms set forth herein. This Master
Convertible Promissory Note (this “Master Note”) is issued and made effective as
of August 25, 2014 (the “Effective Date”). For purposes hereof, the “Outstanding
Balance” of each Note (as defined below) means the Purchase Price (as defined
below) of such Note, as reduced or increased, as the case may be, pursuant to
the terms hereof for redemption, conversion or otherwise, plus any original
issue discount (“OID”), accrued but unpaid interest, collection and enforcements
costs, and any other fees or charges (including without limitation late charges)
incurred under each such Note.

 

The purchase price for this Master Note is $100,000.00 (the “Purchase Price”)
payable by wire transfer. The initial Outstanding Balance of this Master Note
shall include the Purchase Price, a $10,000.00 OID, and $5,000.00 to cover
Lender’s legal fees, accounting costs, due diligence, monitoring and other
transaction costs incurred in connection with the purchase and sale of the
Notes. Borrower agrees that the Master Note is fully paid for as of the
Effective Date.

 

Lender shall have the right, but not the obligation, to lend additional funds to
Borrower in up to four (4) additional tranches, each in the amount of
$100,000.00 (each a “Tranche”), at any time or from time to time beginning on
the Effective Date and ending one (1) year from the date that the entire
Outstanding Balance of the most recently funded Note has been repaid (the
“Option Expiration Date”). On the Effective Date, Borrower will execute and
issue each of the four (4) Subsequent Promissory Notes attached hereto as
Exhibit A (each, a “Subsequent Note”, and together with the Master Note, the
“Notes”, and each of the Notes individually, a “Note”). Each Subsequent Note
shall have an initial Outstanding Balance of $110,000.00, consisting of
$100,000.00 payable by wire and a $10,000.00 OID. Each of the Subsequent Notes
shall be deemed issued by Lender on the Effective Date; provided, however, that
no Subsequent Note shall be considered a valid, binding or enforceable
obligation of Borrower until Lender delivers to Borrower: (i) the Purchase Price
for the applicable Subsequent Note, and (ii) a copy of the applicable Subsequent
Note (with applicable blanks filled in by Lender) (the “Effective Conditions”).
Borrower agrees in advance that upon Lender’s satisfaction of the Effective
Conditions with respect to a Subsequent Note, that such Subsequent Note shall
automatically become an unconditional, valid, binding and enforceable obligation
of Borrower not subject to offset, deduction or counterclaim of any kind. Each
Subsequent Note shall be considered a separate instrument from this Master Note
and each other Subsequent Note.

 

This Master Note and each Subsequent Note shall have its own separate maturity
date, which shall be the date that is one year from the date the Purchase Price
is paid (the “Purchase Price Date”) for such Note (the “Maturity Date”). On each
separate Maturity Date, the applicable Outstanding Balance shall be due and
payable. Borrower and Lender agree that for Rule 144 purposes each Subsequent
Note shall be considered fully paid and the applicable holding period shall
begin on the date Lender satisfies the Effective Conditions with respect to such
Subsequent Note. The terms of each Subsequent Note are incorporated by reference
and made a part of this Master Note. In the case of any conflict between this
Master Note and any Subsequent Note, the terms of this Master Note shall govern
except with respect to any terms expressly supplied by such Subsequent Note.

 

 
 

--------------------------------------------------------------------------------

 

 

Subject to the adjustments described in this paragraph, and provided that no
Event of Default (as defined below) has occurred, the conversion price for each
Note shall be 60% (the “Conversion Factor”) of the average of the three (3)
lowest Closing Bid Prices of Borrower’s common stock (“Common Stock”) in the
twenty (20) Trading Days immediately preceding the Conversion (as defined below)
(the “Conversion Price”). Additionally, if at any time after the Effective Date,
Borrower is not DWAC Eligible, then the Conversion Factor will automatically be
reduced by 5% for all future Conversions under all Notes. If at any time after
the Effective Date, Borrower is not DTC Eligible, then the Conversion Factor
will automatically be reduced by an additional 5% for all future Conversions
under all Notes. Finally, in addition to the Default Effect (as defined below),
if any Major Default occurs after the Effective Date, the Conversion Factor
shall automatically be reduced for all Notes for all future Conversions by an
additional 5% for each of the first three (3) Major Defaults that occur after
the Effective Date (for the avoidance of doubt, each occurrence of any Major
Default shall be deemed to be a separate occurrence for purposes of the
foregoing reductions in Conversion Factor, even if the same Major Default occurs
three (3) separate times). For example, the first time Borrower is not DWAC
Eligible, the Conversion Factor for all future Conversions under all Notes
thereafter will be reduced from 60% to 55%. Following such event, the first time
Borrower is not DTC Eligible, the Conversion Factor for all future Conversions
under all Notes will be reduced from 55% to 50%. If, thereafter, there are three
(3) separate occurrences of a Major Default pursuant to Section 7.1(x), then for
purposes of this example the Conversion Factor for all Notes would be reduced
from 50% to 45% for the first such occurrence, and so on for each of the second
and third occurrences of such Major Default.

 

1.     Interest. Borrower may repay any Note at any time on or before the date
that is 90 days from the applicable Purchase Price Date (the “Prepayment
Opportunity Date”). If Borrower repays a Note on or before the Prepayment
Opportunity Date, the interest rate shall be ZERO PERCENT (0%). If Borrower does
not repay the entire Outstanding Balance of the applicable Note on or before the
applicable Prepayment Opportunity Date, a one-time interest charge of 12% (the
“Interest Charge”) shall be applied to the Outstanding Balance of such Note. Any
interest payable is in addition to any applicable OID. Any OID remains payable
regardless of the time and manner of payment by Borrower. Following the
Prepayment Opportunity Date of each Note, such Note may only be prepaid by
Borrower with the prior written consent of Lender. If Lender consents to
Borrower’s prepayment of all or any portion of a Note, Borrower shall pay to
Lender 125% of the portion of the Outstanding Balance of such Note that Lender
allows Borrower to prepay.

 

2.     Conversion. Lender has the right at any time after the Effective Date, at
its election, to convert (each instance of conversion is referred to herein as a
“Conversion”) all or any part of the Outstanding Balance of such Note into
shares (“Conversion Shares”) of fully paid and non-assessable Common Stock as
per the following conversion formula: the number of Conversion Shares equals the
amount being converted (the “Conversion Amount”) divided by the Conversion
Price. Conversion notices in the form attached hereto as Exhibit B or Exhibit C,
as applicable, (each, a “Conversion Notice”) under any of the Notes may be
effectively delivered to Borrower by any method of Lender’s choice (including
but not limited to facsimile, email, mail, overnight courier, or personal
delivery), and all Conversions shall be cashless and not require further payment
from Lender. If no objection is delivered from Borrower to Lender regarding any
variable or calculation of the Conversion Notice within 24 hours of delivery of
the Conversion Notice, Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such Conversion Notice and waived
any objection thereto. Borrower shall deliver the Conversion Shares from any
Conversion to Lender within three (3) business days of Lender’s delivery of the
Conversion Notice to Borrower (the “Delivery Date”).

 

 
2 

--------------------------------------------------------------------------------

 

 

3.     Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Section 2, Lender, at any time prior to
selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the applicable Outstanding Balance (any returned
Conversion Amount will tack back to the Purchase Price Date of the applicable
Note). In addition, for each Conversion, in the event that Conversion Shares are
not delivered by the Delivery Date, a late fee equal to the greater of (i)
$500.00 per day and (ii) 2% of the applicable Conversion Share Value rounded to
the nearest multiple of $100.00 (but in any event the cumulative amount of such
late fees for each Conversion shall not exceed 200% of the applicable Conversion
Share Value) will be assessed for each day after the Delivery Date until
Conversion Share delivery is made; and such late fee will be added to the Note
being converted (such fees, the “Conversion Delay Late Fees”). For illustration
purposes only, if Lender delivers a Conversion Notice to Borrower pursuant to
which Borrower is required to deliver 100,000 Conversion Shares to Lender and on
the Delivery Date such Conversion Shares have a Conversion Share Value of
$20,000.00 (assuming a Closing Sale Price on the Delivery Date of $0.20 per
share of Common Stock), then in such event a Conversion Delay Late Fee in the
amount of $500.00 per day (the greater of $500.00 per day and $20,000.00
multiplied by 2%, which is $400.00) would be added to the Outstanding Balance of
the Note until such Conversion Shares are delivered to Lender. For purposes of
this example, if the Conversion Shares are delivered to Lender twenty (20) days
after the applicable Delivery Date, the total Conversion Delay Late Fees that
would be added to the Outstanding Balance would be $10,000.00 (20 days
multiplied by $500.00 per day). If the Conversion Shares are delivered to Lender
one hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$40,000.00 (100 days multiplied by $500.00 per day, but capped at 200% of the
Conversion Share Value).

 

4.     Reservation of Shares. At all times during which any Note is convertible,
Borrower will reserve from its authorized and unissued Common Stock to provide
for the issuance of Common Stock upon the full conversion of all outstanding
Notes. Borrower will at all times reserve at least three times the number of
shares of Common Stock necessary to convert the total Outstanding Balance of
each of the outstanding Notes, plus all accrued interest, penalties and fees, as
of any given date (the “Share Reserve”), but in no event shall less than
15,000,000 shares of Common Stock be reserved for such purpose (the “Transfer
Agent Reserve”). Borrower further agrees that it will cause its transfer agent
to immediately add shares of Common Stock to the Transfer Agent Reserve in
increments of 1,000,000 shares as and when requested by Borrower or Lender in
writing from time to time, provided that such incremental increases do not cause
the Transfer Agent Reserve to exceed the Share Reserve. In furtherance thereof,
from and after the date hereof and until such time that the Notes have been paid
in full, Borrower shall require its transfer agent to reserve for the purpose of
issuance to Lender pursuant to conversions under the Notes a number of shares of
Common Stock equal to the Transfer Agent Reserve. Borrower shall further require
its transfer agent to hold such shares of Common Stock exclusively for the
benefit of Lender and to issue such shares to Lender promptly upon Lender’s
delivery of a conversion notice under a Note.

 

 
3 

--------------------------------------------------------------------------------

 

 

5.     Borrower Representations and Warranties. Borrower represents and warrants
to Lender that, as of the date hereof: (i) Borrower is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) Borrower is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) Borrower has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) the Master Note, the Subsequent Notes and
the transactions contemplated hereby and thereby, have been duly and validly
authorized by Borrower; (v) the Master Note has been duly executed and delivered
by Borrower and constitutes the valid and binding obligation of Borrower
enforceable in accordance with its terms, subject as to enforceability only to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally;
(vi) each Subsequent Note has been duly executed and delivered by Borrower and
upon receipt of the Purchase Price for any Subsequent Note, such Subsequent Note
shall constitute the valid and binding obligation of Borrower enforceable in
accordance with its terms, subject as to enforceability only to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally; (vii) the
execution and delivery of the Notes by Borrower, the issuance of Conversion
Shares in accordance with the terms hereof, and the consummation by Borrower of
the other transactions contemplated by the Notes do not and will not conflict
with or result in a breach by Borrower of any of the terms or provisions of, or
constitute a default under (a) Borrower’s formation documents or bylaws, each as
currently in effect, (b) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which Borrower is a party or by which it or
any of its properties or assets are bound, including any listing agreement for
the Common Stock except as herein set forth, or (c) to Borrower’s knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over
Borrower or any of Borrower’s properties or assets; (viii) no authorization,
approval or consent of any court, governmental body, regulatory agency,
self-regulatory organization, or stock exchange or market or the stockholders or
any lender of Borrower is required to be obtained by Borrower for the issuance
of the Notes and Conversion Shares to Lender, except such authorizations,
approvals and consents that have been obtained; (ix) none of Borrower’s filings
with the SEC contained, at the time they were filed, any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading; (x) Borrower has filed
all reports, schedules, forms, statements and other documents required to be
filed by Borrower with the SEC under the 1934 Act on a timely basis or has
received a valid extension of such time of filing and has filed any such report,
schedule, form, statement or other document prior to the expiration of any such
extension; (xi) Borrower is not, nor has it ever been, a “Shell Company,” as
such type of “issuer” is described in Rule 144(i)(1) under the 1933 Act; (xii)
with respect to any brokerage commissions, placement agent or finder’s fees or
similar payments that will or would become due and owing by Borrower to any
person or entity as a result of this Master Note or the transactions
contemplated hereby (“Broker Fees”), any such Broker Fees will be made in full
compliance with all applicable laws and regulations and only to a person or that
is a registered investment adviser or registered broker-dealer; and (xiii)
Lender shall have no obligation with respect to any such Broker Fees or with
respect to any claims made by or on behalf of other persons or entities for fees
of a type contemplated herein that may be due in connection with the
transactions contemplated hereby and Borrower shall indemnify and hold harmless
each of Lender, Lender’s employees, officers, directors, stockholders, managers,
agents, and partners, and their respective affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorneys’ fees) and expenses suffered in respect of any such claimed or
existing fees.     

 

6.     Borrower Covenants. Until all of Borrower’s obligations hereunder are
paid and performed in full, or within the timeframes otherwise specifically set
forth below, Borrower shall comply with the following covenants: (i) from the
date hereof until the date that is six (6) months after all the Conversion
Shares either have been sold by Lender, or may permanently be sold by Lender
without any restrictions pursuant to Rule 144, Borrower shall timely make all
filings required to be made by it under the Securities Act of 1933 (the “1933
Act”), the 1934 Act, Rule 144 or any United States securities laws and
regulations thereof applicable to Borrower or by the rules and regulations of
its principal trading market, and such filings shall conform to the requirements
of applicable laws, regulations and government agencies, and, unless such
filings are publicly available on the SEC’s EDGAR system (via the SEC’s web site
at no additional charge), Borrower shall provide a copy thereof to Lender
promptly after such filings; (ii) so long as Lender beneficially owns any Note
or Conversion Shares and for at least twenty (20) Trading Days thereafter,
Borrower shall file all reports required to be filed with the SEC pursuant to
Sections 13 or 15(d) of the 1934 Act, and shall take all reasonable action under
its control to ensure that adequate current public information with respect to
Borrower, as required in accordance with Rule 144, is publicly available, and
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
permit such termination; (iii) the Common Stock shall be listed or quoted for
trading on any of (a) the NYSE Amex, (b) the New York Stock Exchange, (c) the
Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the OTC Bulletin Board,
(f) the OTCQX or (g) the OTCQB; (iv) Borrower shall use the net proceeds
received under any of the Notes for working capital and general corporate
purposes only; and (v) Borrower shall reduce the Par Value of the Common Stock
from $0.01 to $0.00001 by the six (6) month anniversary of the Purchase Price
Date for this Master Note (the “Par Value Reduction Date”) and in the event
Borrower fails to reduce the Par Value of the Common Stock from $0.01 to
$0.00001 by the Par Value Reduction Date, the Outstanding Balance shall
automatically increase (without any further notice or action required by Lender)
to an amount equal to the Outstanding Balance as of the Par Value Reduction Date
multiplied by 110%.

 

 
4 

--------------------------------------------------------------------------------

 

 

7.     Default.

 

7.1.     Events of Default. The following are events of default under the Notes
(each, an “Event of Default”): (i) Borrower shall fail to pay any principal
under any Note when due and payable hereunder; or (ii) Borrower shall fail to
deliver any Conversion Shares in accordance with the terms hereof; or (iii)
Borrower shall fail to pay any interest or any other amount under any Note when
due and payable (or payable by Conversion) hereunder; or (iv) a receiver,
trustee or other similar official shall be appointed over Borrower or a material
part of its assets and such appointment shall remain uncontested for twenty (20)
days or shall not be dismissed or discharged within sixty (60) days; or (v)
Borrower shall become insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; or (vi) Borrower shall make a general assignment for the
benefit of creditors; or (vii) Borrower shall file a petition for relief under
any bankruptcy, insolvency or similar law (domestic or foreign); or (viii) an
involuntary proceeding shall be commenced or filed against Borrower; or (ix)
Borrower, at any time after the Effective Date, is not DWAC Eligible; or (x)
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC; or (xi) Borrower shall fail to observe or
perform any covenant, obligation, condition or agreement of Borrower contained
herein, including without limitation all covenants to timely file all required
quarterly and annual reports and any other filings related to Rule 144 (other
than those specifically set forth in this Section 7.1); or (xii) any
representation, warranty or other statement made or furnished by or on behalf of
Borrower to Lender herein or in connection with the issuance of the Notes shall
be false, incorrect, incomplete or misleading in any material respect when made
or furnished; or (xiii) Borrower shall fail to maintain the Share Reserve as
required under the Purchase Agreement; or (xiv) Borrower effectuates a reverse
split of its Common Stock without twenty (20) Trading Days prior written notice
to the Borrower; or (xv) any money judgment, writ or similar process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of its property or other assets for more than $100,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) calendar days unless
otherwise consented to by the Lender; or (xvi) Borrower fails to cause its
transfer agent to execute an Irrevocable Letter of Instructions to Transfer
Agent in substantially the form attached hereto as Exhibit D, on or before the
date that is ninety (90) days from the Purchase Price Date.

 

7.2.     Cross Default.     A breach or default by Borrower of any covenant or
other term or condition contained in any Other Agreements (as defined below)
shall, at the option of Lender, be considered an Event of Default under each
Note, in which event Lender shall be entitled (but in no event required) to
apply all rights and remedies of Lender under the terms of the Notes. “Other
Agreements” means, collectively, (a) all existing and future agreements and
instruments between, among or by Borrower (or an affiliate), on the one hand,
and Lender (or an affiliate), on the other hand, and (b) any financing agreement
or a material agreement that affects Borrower’s ongoing business operations. For
the avoidance of doubt, all existing and future loan transactions between
Borrower and Lender and their respective affiliates will be cross-defaulted with
each other loan transaction and with all other existing and future debt of
Borrower to Lender.

 

 
5 

--------------------------------------------------------------------------------

 

 

8.     Remedies. Upon the occurrence of any Event of Default, Borrower shall
within one (1) Trading Day deliver written notice thereof via facsimile, email
or reputable overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to Lender. At any time and from time to time after the earlier
of Lender’s receipt of an Event of Default Notice and Lender becoming aware of
the occurrence of any Event of Default, Lender may accelerate all the Notes for
which the applicable Purchase Price has been paid by written notice to Borrower,
with the Outstanding Balance of each such Note becoming immediately due and
payable in cash at the Mandatory Default Amount. Notwithstanding the foregoing,
at any time following the occurrence of any Event of Default, Lender may, at its
option, elect to increase the Outstanding Balance by applying the Default Effect
(subject to the limitation set forth below) via written notice to Borrower
without accelerating the Outstanding Balance, in which event the Outstanding
Balance shall be increased as of the date of the occurrence of the applicable
Event of Default pursuant to the Default Effect, but the Outstanding Balance
shall not be immediately due and payable unless so declared by Lender (for the
avoidance of doubt, if Lender elects to apply the Default Effect pursuant to
this sentence, it shall reserve the right to declare the Outstanding Balance
immediately due and payable at any time and no such election by Lender shall be
deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (iv), (v), (vi), (vii) or (viii) of
Section 7.1, each Outstanding Balance as of the date of acceleration shall
become immediately and automatically due and payable in cash at the Mandatory
Default Amount, without any written notice required by Lender. At any time
following the occurrence of any Event of Default, upon written notice given by
Lender to Borrower, interest shall accrue on the Outstanding Balance beginning
on the date the applicable Event of Default occurred at an interest rate equal
to the lesser of 22% per annum or the maximum rate permitted under applicable
law (“Default Interest”). Additionally, following the occurrence of any Event of
Default, Borrower may, at its option, pay any Conversion in cash instead of
Conversion Shares by paying to Lender on or before the applicable Delivery Date
a cash amount equal to the number of Conversion Shares set forth in the
applicable Conversion Notice multiplied by the highest intra-day trading price
of the Common Stock that occurs during the period beginning on the date the
applicable Event of Default occurred and ending on the date of the applicable
Conversion Notice. In connection with such acceleration described herein, Lender
need not provide, and Borrower hereby waives, any presentment, demand, protest
or other notice of any kind, and Lender may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Lender at any time prior to payment hereunder and
Lender shall have all rights as a holder of the Note until such time, if any, as
Lender receives full payment pursuant to this Section 8. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

 

9.     Effect of Certain Events.

 

9.1.     Adjustment Due to Distribution. If Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Borrower’s stockholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then Lender shall be entitled, upon any
conversion of this Note after the date of record for determining stockholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to Lender with respect to the shares of Common Stock issuable
upon such conversion had Lender been the holder of such shares of Common Stock
on the record date for the determination of stockholders entitled to such
Distribution.

 

 
6 

--------------------------------------------------------------------------------

 

 

9.2.     Adjustments for Stock Split. Notwithstanding anything herein to the
contrary, any references to share numbers or share prices shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction.

 

9.3.     Par Value Adjustments. If at any time Lender delivers a Conversion
Notice to Borrower and as of such date: (i) Borrower has failed to decrease the
Par Value of the Common Stock from $0.01 to $0.00001, and (ii) the Conversion
Price is less than the Par Value, then the Conversion Amount and the Outstanding
Balance will each be deemed to have increased immediately prior to the delivery
of the Conversion Notice in the amount of the Par Value Adjustment Amount (for
the avoidance of doubt, such adjustment shall not be deemed to satisfy
Borrower’s covenant described Section 6(v) above) (the “Par Value Adjustment”).
The number of Conversion Shares deliverable pursuant to any relevant Conversion
Notice following a Par Value Adjustment shall be equal to (a) the Adjusted
Conversion Amount, divided by (b) the Par Value. Lender and Borrower also agree
that the Par Value Adjustment shall occur automatically and without further
action by Lender. In the event of a Par Value Adjustment, Lender will use a
Conversion Notice in substantially the form attached hereto as Exhibit C.

 

10.     No Offset. Borrower acknowledges that this Master Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make the payments or conversions called for herein in
accordance with the terms of the Notes.

 

11.     Ownership Limited to 9.99% of Common Stock Outstanding. Notwithstanding
anything to the contrary contained in any of the Notes (except as set forth
below in this section), the Notes shall not be convertible by Lender, and
Borrower shall not effect any conversion of the Notes or otherwise issue any
shares of Common Stock pursuant to Section 2 hereof, to the extent (but only to
the extent) that Lender together with any of its affiliates would beneficially
own in excess of 9.99% (the “Maximum Percentage”) of the Common Stock
outstanding. To the extent the foregoing limitation applies, the determination
of whether a Note shall be convertible (vis-à-vis other convertible, exercisable
or exchangeable securities owned by Lender or any of its affiliates) and of
which such securities shall be convertible, exercisable or exchangeable (as
among all such securities owned by Lender and its affiliates) shall, subject to
such Maximum Percentage limitation, be determined on the basis of the first
submission to Borrower for conversion, exercise or exchange (as the case may
be). No prior inability to convert a Note, or to issue shares of Common Stock,
pursuant to this section shall have any effect on the applicability of the
provisions of this section with respect to any subsequent determination of
convertibility. The shares of Common Stock issuable to Lender that would cause
the Maximum Percentage to be exceeded are referred to herein as the “Ownership
Limitation Shares”. Borrower will reserve the Ownership Limitation Shares for
the exclusive benefit of Lender. From time to time, Lender may notify Borrower
in writing of the number of the Ownership Limitation Shares that may be issued
to Lender without causing Lender to exceed the Maximum Percentage. Upon receipt
of such notice, Borrower shall be unconditionally obligated to immediately issue
such designated shares to Lender, with a corresponding reduction in the number
of the Ownership Limitation Shares. For purposes of this section, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the 1934 Act (as defined below)
and the rules and regulations promulgated thereunder. The provisions of this
section shall be implemented in a manner otherwise than in strict conformity
with the terms of this section to correct this section (or any portion hereof)
which may be defective or inconsistent with the intended Maximum Percentage
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this section shall apply to
a successor holder of this Master Note and shall be unconditional, irrevocable
and non-waivable. For any reason at any time, upon the written or oral request
of Lender, Borrower shall within one (1) business day confirm orally and in
writing to Lender the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Master Note. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

 
7 

--------------------------------------------------------------------------------

 

 

12.     Survival. This Master Note shall survive until the later of (i) the
Option Expiration Date, and (ii) the date the last funded Subsequent Note has
been repaid or converted in full.

 

13.     Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Master Note are cumulative and not exclusive of any other
rights or remedies, and shall be in addition to every other right, power, and
remedy that Lender may have, whether specifically granted in this Master Note,
or existing at law, in equity, or by statute, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Lender may deem expedient. The parties acknowledge and agree that upon
Borrower’s failure to comply with the provisions of this Master Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates and
future share prices, Lender’s increased risk, and the uncertainty of the
availability of a suitable substitute investment opportunity for Lender, among
other reasons. Accordingly, any fees, charges, and default interest due under
this Master Note are intended by the parties to be, and shall be deemed,
liquidated damages (under Borrower’s and Lender’s expectations that any such
liquidated damages will tack back to the Effective Date for purposes of
determining the holding period under Rule 144). The parties agree that such
liquidated damages are a reasonable estimate of Lender’s actual damages and not
a penalty, and shall not be deemed in any way to limit any other right or remedy
Lender may have hereunder, at law or in equity. The parties acknowledge and
agree that under the circumstances existing at the time this Master Note is
entered into, such liquidated damages are fair and reasonable and are not
penalties. All fees, charges, and default interest provided for in this Master
Note are agreed to by the parties to be based upon the obligations and the risks
assumed by the parties as of the Effective Date and are consistent with
investments of this type. The liquidated damages provisions of this Master Note
shall not limit or preclude a party from pursuing any other remedy available at
law or in equity; provided, however, that the liquidated damages provided for in
this Master Note are intended to be in lieu of actual damages.

 

14.     Governing Law. This Master Note shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Unless the context otherwise requires, all terms
of this Master Note and Exhibit E shall also apply to each Subsequent Note. Each
party consents to and expressly agrees that venue for Arbitration (as defined in
Exhibit E) of any dispute arising out of or relating to this Master Note or the
relationship of the parties or their affiliates shall be in Salt Lake County or
Utah County, Utah. Without modifying the parties obligations to resolve disputes
hereunder pursuant to the Arbitration Provisions (as defined below), for any
litigation arising in connection with this Master Note, each party (a) consents
to and expressly submits to the exclusive personal jurisdiction of any state or
federal court sitting in Salt Lake County, Utah, (b) expressly submits to the
venue of any such court for the purposes hereof, and (c) waives any claim of
improper venue and any claim or objection that such courts are an inconvenient
forum or any other claim or objection to the bringing of any such proceeding in
such jurisdictions or to any claim that such venue of the suit, action or
proceeding is improper.

 

 
8 

--------------------------------------------------------------------------------

 

 

15.     Arbitration. The parties shall submit all Claims (as defined in Exhibit
E) arising under this Master Note or other agreements between the parties and
their affiliates to binding arbitration pursuant to the arbitration provisions
set forth in Exhibit E attached hereto (the “Arbitration Provisions”). The
parties hereby acknowledge and agree that the Arbitration Provisions are
unconditionally binding on the parties hereto and are severable from all other
provisions of this Master Note. Any capitalized term not defined in the
Arbitration Provisions shall have the meaning set forth in this Master Note. By
executing this Master Note, Borrower represents, warrants and covenants that
Borrower has reviewed the Arbitration Provisions carefully, consulted with legal
counsel about such provisions (or waived its right to do so), understands that
the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agrees to the terms and
limitations set forth in the Arbitration Provisions, and that Borrower will not
take a position contrary to the foregoing representations. Borrower acknowledges
and agrees that Lender may rely upon the foregoing representations and covenants
of Borrower regarding the Arbitration Provisions.

 

16.     Delivery of Process by Lender to Borrower. In the event of any action or
proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery services such as FedEx or UPS, fax, or process server, or by
mailing or otherwise delivering a copy of such process to Borrower at its last
known attorney as set forth in its most recent SEC filing.

 

17.     Attorneys' Fees and Cost of Collection. In the event of any arbitration
or action at law or in equity to enforce or interpret the terms of this Master
Note, the parties agree that the party who is awarded the most money shall be
deemed the prevailing party for all purposes and shall therefore be entitled to
an additional award of the full amount of the attorneys’ fees, deposition costs,
and expenses paid by such prevailing party in connection with arbitration or
litigation without reduction or apportionment based upon the individual claims
or defenses giving rise to the fees and expenses. Nothing herein shall restrict
or impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading. If (a) this Master Note is placed in the hands
of an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Master Note or to enforce the provisions of this Master Note; or (b) there
occurs any bankruptcy, reorganization, receivership of Borrower or other
proceedings affecting Borrower’s creditors’ rights and involving a claim under
this Master Note; then Borrower shall pay the costs incurred by Lender for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, deposition costs, and disbursements.

 

18.     Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery. A notice may be sent to a party’s last known
address, including the last known address of Borrower set forth in its most
recent SEC filing.

 

19.     Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to any Note, Lender has the right to have any such
opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.

 

20.     Time of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Master Note. If the last day of any time
period stated herein shall fall on a Saturday, Sunday or non-Trading Day, then
such time period shall be extended to the next succeeding day Trading Day.

 

 
9 

--------------------------------------------------------------------------------

 

 

21.           Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of any Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest, or other charges assessed under any Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the applicable Purchase Price Date for purposes of
determining the holding period under Rule 144).

 

22.           Definitions.

 

22.1.     “Adjusted Conversion Amount” means, with respect to any given
Conversion Amount subject to a Par Value Adjustment, the sum of the Conversion
Amount plus the Par Value Adjustment Amount.

 

22.2.     “Closing Bid Price” and “Closing Sale Price” means, for any security
as of any date, the last closing bid price and last closing trade price,
respectively, for such security on its principal market, as reported by
Bloomberg, or, if its principal market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if its principal market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in “OTC Pink” by Pink OTC
Markets Inc. (formerly Pink Sheets LLC), and any successor thereto. If the
Closing Bid Price or the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price (as the case may be) of such security on such date shall be
the fair market value as mutually determined by Lender and Borrower. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

22.3.      “Conversion Share Value” means the product of the number of
Conversion Shares deliverable pursuant to any Conversion multiplied by the
Closing Sale Price of the Common Stock on the Delivery Date for such Conversion.

 

22.4.     “Default Effect” means a calculation obtained by multiplying the
Outstanding Balance as of the date the applicable Event of Default occurred by
(i) 15% for each occurrence of any Major Default, or (ii) 5% for each occurrence
of any Minor Default, and then adding the resulting product to the Outstanding
Balance as of the date the applicable Event of Default occurred, with the sum of
the foregoing then becoming the Outstanding Balance under this Note as of the
date the applicable Event of Default occurred; provided that the Default Effect
may only be applied three (3) times hereunder with respect to Major Defaults and
three (3) times hereunder with respect to Minor Defaults; and provided further
that the Default Effect shall not apply to any Event of Default pursuant to
Section 7.1(ii) hereof.

 

22.5.     “DTC” means the Depository Trust Company.

 

 
10 

--------------------------------------------------------------------------------

 

 

22.6.     “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Lender’s brokerage firm for the benefit of Lender.

 

22.7.     “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
Program.

 

22.8.     “DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.

 

22.9.     “DWAC Eligible” means that (i) the Common Stock is eligible at the DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) Borrower has been approved
(without revocation) by the DTC’s underwriting department, (iii) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program, (iv) the
Conversion Shares are otherwise eligible for delivery via DWAC; (v) Borrower’s
transfer agent does not have a policy prohibiting or limiting delivery of the
Conversion Shares via DWAC; and (vi) Borrower has previously delivered all
Conversion Shares to Lender under the Note via DWAC.

 

22.10.     “Major Default” means any Event of Default occurring under Sections
7.1(i), (iii), (x), or (xiii) of this Note.

 

22.11.     “Mandatory Default Amount” means the greater of (i) the applicable
Outstanding Balance divided by the Conversion Price on the date the Mandatory
Default Amount is demanded, multiplied by the VWAP on the date the Mandatory
Default Amount is demanded, or (ii) the Default Effect.

 

22.12.     “Minor Default” means any Event of Default that is not a Major
Default.

 

22.13.     “Par Value” means the par value of the Common Stock on any relevant
date of determination. The Par Value as of the Effective Date is $0.01.

 

22.14.     “Par Value Adjustment Amount” means an amount added to both the
Conversion Amount and the Outstanding Balance pursuant to Section 9.3,
calculated as follows: (a) the number of Conversion Shares deliverable under a
particular Conversion Notice (prior to any Par Value Adjustment) multiplied by
the Par Value, less (b) the Conversion Amount (prior to any Par Value
Adjustment). For illustration purposes only, if for a given Conversion, the
Conversion Amount was $20,000, the Conversion Factor was 60%, the Conversion
Price was $0.008 and the Par Value was $0.01 then the Par Value Adjustment
Amount would be $5,000 (2,500,000 Conversion Shares ($20,000/$0.008) multiplied
by the Par Value of $0.01 ($25,000) minus the Conversion Amount of $20,000
equals $5,000).

 

22.15.      “Trading Day” means any day on which the Common Stock is traded or
tradable for any period on the principal securities exchange or other securities
market on which the Common Stock is then being traded.

 

22.16.     “VWAP” means volume weighted average price.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 
11 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Master Note to be duly executed as
of the Effective Date set out above.

 

BORROWER:

 

Veriteq Corporation

 

 

By:/s/ Scott Silverman

Name: Scott Silverman

Title: CEO

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Iliad Research and Trading, L.P.

 

By: Iliad Management, LLC, its General Partner

 

By: Fife Trading, Inc., its Manager

 

 

By: /s/ John M. Fife

      John M. Fife, President      

 

 

[Signature Page to Master Promissory Note]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SUBSEQUENT PROMISSORY NOTES #1 – #4

 

(See Attached)

 

 
 

--------------------------------------------------------------------------------

 

 

SUBSEQUENT PROMISSORY NOTE #1

 

Purchase Price Date: ______, 201_

 U.S. $110,000.00

     

FOR VALUE RECEIVED, Veriteq Corporation, a Delaware corporation (“Borrower”),
promises to pay Iliad Research and Trading, L.P., a Utah limited partnership, or
its successors or assigns (“Lender”), $110,000.00 and any other interest and
fees according to the terms herein. This Subsequent Promissory Note (this
“Subsequent Note”) is made effective as of the Purchase Price Date set forth
above. All capitalized terms not defined herein shall have the meanings ascribed
to such terms in that certain Master Promissory Note issued by Borrower in favor
of Lender on August 25, 2014 (the “Master Note”).

 

1.      The Purchase Price for this Subsequent Promissory Note is $100,000.00.
The initial Outstanding Balance of this Subsequent Note includes the $100,000.00
Purchase Price and a $10,000.00 OID. Borrower acknowledges that the full and
complete Purchase Price was received on the Purchase Price Date. Proof of
payment of the Purchase Price is attached hereto as Schedule 1.

 

2.      This Subsequent Note shall be considered a separate instrument from the
Master Note and from each other Subsequent Note.

 

3.      Borrower acknowledges that this Subsequent Note is an unconditional,
valid, binding and enforceable obligation of Borrower not subject to offset,
deduction or counterclaim of any kind. Borrower and Lender agree that the Rule
144 holding period of this Subsequent Note will begin on the Purchase Price
Date.

 

4.      This Subsequent Note shall be subject to and governed in accordance with
the terms and conditions set forth in the Master Note. All the terms and
provisions of the Master Note are hereby incorporated by reference and made a
part of this Subsequent Note. In the case of any conflict between the Master
Note and this Subsequent Note, the terms of the Master Note shall govern except
with respect to any terms expressly supplied by this Subsequent Note.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.

  

 

BORROWER:

 

 

   

 

Veriteq Corporation

 

 

   

 

 

   

 

By:

   

 

Name:

   

 

Title:

   

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Iliad Research and Trading, L.P.

 

By: Iliad Management, LLC, its General Partner

 

By: Fife Trading, Inc., its Manager

 

 

By:                                                 

      John M. Fife, President      

 

 

[Signature Page to Subsequent Promissory Note #1]

 

 
 

--------------------------------------------------------------------------------

 

 

SUBSEQUENT PROMISSORY NOTE #2

 

Purchase Price Date: ______, 201_

 U.S. $110,000.00

     

FOR VALUE RECEIVED, Veriteq Corporation, a Delaware corporation (“Borrower”),
promises to pay Iliad Research and Trading, L.P., a Utah limited partnership, or
its successors or assigns (“Lender”), $110,000.00 and any other interest and
fees according to the terms herein. This Subsequent Promissory Note (this
“Subsequent Note”) is made effective as of the Purchase Price Date set forth
above. All capitalized terms not defined herein shall have the meanings ascribed
to such terms in that certain Master Promissory Note issued by Borrower in favor
of Lender on August 25, 2014 (the “Master Note”).

 

1.      The Purchase Price for this Subsequent Promissory Note is $100,000.00.
The initial Outstanding Balance of this Subsequent Note includes the $100,000.00
Purchase Price and a $10,000.00 OID. Borrower acknowledges that the full and
complete Purchase Price was received on the Purchase Price Date. Proof of
payment of the Purchase Price is attached hereto as Schedule 1.

 

2.      This Subsequent Note shall be considered a separate instrument from the
Master Note and from each other Subsequent Note.

 

3.      Borrower acknowledges that this Subsequent Note is an unconditional,
valid, binding and enforceable obligation of Borrower not subject to offset,
deduction or counterclaim of any kind. Borrower and Lender agree that the Rule
144 holding period of this Subsequent Note will begin on the Purchase Price
Date.

 

4.      This Subsequent Note shall be subject to and governed in accordance with
the terms and conditions set forth in the Master Note. All the terms and
provisions of the Master Note are hereby incorporated by reference and made a
part of this Subsequent Note. In the case of any conflict between the Master
Note and this Subsequent Note, the terms of the Master Note shall govern except
with respect to any terms expressly supplied by this Subsequent Note.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.

  



 

BORROWER:

 



   

 

Veriteq Corporation

 



   

 



   

 

By:

   

 

Name:

   

 

Title:

   



 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Iliad Research and Trading, L.P.

 

By: Iliad Management, LLC, its General Partner

 

By: Fife Trading, Inc., its Manager

 

 

By:                                                   

      John M. Fife, President      

 

 

[Signature Page to Subsequent Note #2]

 

 
 

--------------------------------------------------------------------------------

 

 

SUBSEQUENT PROMISSORY NOTE #3

 

Purchase Price Date: ______, 201_

 U.S. $110,000.00

     

FOR VALUE RECEIVED, Veriteq Corporation, a Delaware corporation (“Borrower”),
promises to pay Iliad Research and Trading, L.P., a Utah limited partnership, or
its successors or assigns (“Lender”), $110,000.00 and any other interest and
fees according to the terms herein. This Subsequent Promissory Note (this
“Subsequent Note”) is made effective as of the Purchase Price Date set forth
above. All capitalized terms not defined herein shall have the meanings ascribed
to such terms in that certain Master Promissory Note issued by Borrower in favor
of Lender on August 25, 2014 (the “Master Note”).

 

1.      The Purchase Price for this Subsequent Promissory Note is $100,000.00.
The initial Outstanding Balance of this Subsequent Note includes the $100,000.00
Purchase Price and a $10,000.00 OID. Borrower acknowledges that the full and
complete Purchase Price was received on the Purchase Price Date. Proof of
payment of the Purchase Price is attached hereto as Schedule 1.

 

2.      This Subsequent Note shall be considered a separate instrument from the
Master Note and from each other Subsequent Note.

 

3.      Borrower acknowledges that this Subsequent Note is an unconditional,
valid, binding and enforceable obligation of Borrower not subject to offset,
deduction or counterclaim of any kind. Borrower and Lender agree that the Rule
144 holding period of this Subsequent Note will begin on the Purchase Price
Date.

 

4.      This Subsequent Note shall be subject to and governed in accordance with
the terms and conditions set forth in the Master Note. All the terms and
provisions of the Master Note are hereby incorporated by reference and made a
part of this Subsequent Note. In the case of any conflict between the Master
Note and this Subsequent Note, the terms of the Master Note shall govern except
with respect to any terms expressly supplied by this Subsequent Note.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.

 



 

BORROWER:

 



   

 

Veriteq Corporation

 



   

 



   

 

By:

   

 

Name:

   

 

Title:

   



 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Iliad Research and Trading, L.P.

 

By: Iliad Management, LLC, its General Partner

 

By: Fife Trading, Inc., its Manager

 

 

By:                                                     

      John M. Fife, President      

 

 

[Signature Page to Subsequent Promissory Note #3]

 

 
 

--------------------------------------------------------------------------------

 

 

SUBSEQUENT PROMISSORY NOTE #4

 

Purchase Price Date: ______, 201_ 

 U.S. $110,000.00

    

FOR VALUE RECEIVED, Veriteq Corporation, a Delaware corporation (“Borrower”),
promises to pay Iliad Research and Trading, L.P., a Utah limited partnership, or
its successors or assigns (“Lender”), $110,000.00 and any other interest and
fees according to the terms herein. This Subsequent Promissory Note (this
“Subsequent Note”) is made effective as of the Purchase Price Date set forth
above. All capitalized terms not defined herein shall have the meanings ascribed
to such terms in that certain Master Promissory Note issued by Borrower in favor
of Lender on August 25, 2014 (the “Master Note”).

 

1.      The Purchase Price for this Subsequent Promissory Note is $100,000.00.
The initial Outstanding Balance of this Subsequent Note includes the $100,000.00
Purchase Price and a $10,000.00 OID. Borrower acknowledges that the full and
complete Purchase Price was received on the Purchase Price Date. Proof of
payment of the Purchase Price is attached hereto as Schedule 1.

 

2.      This Subsequent Note shall be considered a separate instrument from the
Master Note and from each other Subsequent Note.

 

3.      Borrower acknowledges that this Subsequent Note is an unconditional,
valid, binding and enforceable obligation of Borrower not subject to offset,
deduction or counterclaim of any kind. Borrower and Lender agree that the Rule
144 holding period of this Subsequent Note will begin on the Purchase Price
Date.

 

4.      This Subsequent Note shall be subject to and governed in accordance with
the terms and conditions set forth in the Master Note. All the terms and
provisions of the Master Note are hereby incorporated by reference and made a
part of this Subsequent Note. In the case of any conflict between the Master
Note and this Subsequent Note, the terms of the Master Note shall govern except
with respect to any terms expressly supplied by this Subsequent Note.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Subsequent Note to be duly executed
as of the Effective Date of the Master Note.

 



 

BORROWER:

 



   

 

Veriteq Corporation

 



   

 



   

 

By:

   

 

Name:

   

 

Title:

   



 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Iliad Research and Trading, L.P.

 

By: Iliad Management, LLC, its General Partner

 

By: Fife Trading, Inc., its Manager

 

 

By:                                                 

      John M. Fife, President      

 

 

[Signature Page to Subsequent Note #4]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601


 

Date:                                                

Veriteq Corporation

220 Congress Park Drive, Suite 200

Delray Beach, Florida 33445

Attn: Michael Krawitz

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Veriteq Corporation, a
Delaware corporation (the “Company”), pursuant to that certain Master
Convertible Promissory Note made by the Company in favor of the Lender on August
25, 2014 or a Subsequent Note thereunder, as applicable (the “Note”), that the
Lender elects to convert the portion of the Outstanding Balance of the Note set
forth below into fully paid and non-assessable shares of Common Stock of the
Company as of the date of conversion specified below. Such conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of the Lender in its sole discretion, the Lender
may provide a new form of Conversion Notice to conform to the Note.

 

 

A.

Date of conversion: ____________

 

B.

Master Note or Subsequent Note #: ________________

 

C.

Conversion #: ____________

 

D.

Conversion Amount: ____________

 

E.

Average Trade Price: ____ (average of the three (3) lowest Closing Bid Prices in
the twenty (20) trading days as per Exhibit B-1)

 

F.

Conversion Factor: ______ (60%, as may be adjusted per the Note)

 

G.

Conversion Price: ______ (E multiplied by F)

 

H.

Conversion Shares: _______________ (D divided by G)

 

I.

Remaining Outstanding Balance of Note: ____________*

 

 

* Subject to adjustments for corrections, defaults, and other adjustments
permitted by the Master Note the terms of which shall control in the event of
any dispute between the terms of this Conversion Notice and such Master Note.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 

Broker:

 

 

Address: 

 

 

DTC#:

 

 

 

 

 

Account #:

 

 

 

 

 

Account Name:

 

 

 

 

 

 

To the extent the Conversion Shares are not able to be delivered to the Lender
electronically via the DWAC system, please deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Conversion
Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

 
 

--------------------------------------------------------------------------------

 

 

 

Sincerely,        

 

Iliad Research and Trading, L.P.        

 

By: Iliad Management, LLC, its General Partner        

 

By: Fife Trading, Inc., its Manager                

 

By:          John M. Fife, President  

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

 

CONVERSION WORKSHEET

 

Trading Day

Closing Bid Price

Lowest 3 (Yes or No)

 

 

 

 

   

 

                                                                               
                         

Average

   

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT C

 

Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601


 

Date:                                             

Veriteq Corporation

220 Congress Park Drive, Suite 200

Delray Beach, Florida 33445

Attn: Michael Krawitz

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Veriteq Corporation, a
Delaware corporation (the “Company”), pursuant to that certain Master
Convertible Promissory Note made by the Company in favor of the Lender on August
25, 2014 or a Subsequent Note thereunder, as applicable (the “Note”), that the
Lender elects to convert the portion of the Outstanding Balance of the Note set
forth below into fully paid and non-assessable shares of Common Stock of the
Company as of the date of conversion specified below. Such conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of the Lender in its sole discretion, the Lender
may provide a new form of Conversion Notice to conform to the Note.

 

  A. Date of conversion: ____________  

B.

Master Note or Subsequent Note #: ________________

 

C.

Conversion #: ____________

 

D.

Conversion Amount: ____________

 

E.

Par Value Adjustment Amount: ___________

 

F.

Adjusted Conversion Amount: ____________ (D plus E)

 

G.

Conversion Price: ______ (Par Value)

 

H.

Conversion Shares: _______________ (F divided by G)

 

I.

Remaining Outstanding Balance of Note: ____________*

 

 

* Subject to adjustments for corrections, defaults, and other adjustments
permitted by the Master Note the terms of which shall control in the event of
any dispute between the terms of this Conversion Notice and such Master Note.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 



Broker:

 

 

Address: 

 

 

DTC#:

 

 

 

 

 

Account #:

 

 

 

 

 

Account Name:

 

 

 

 

 



 

To the extent the Conversion Shares are not able to be delivered to the Lender
electronically via the DWAC system, please deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Conversion
Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

 
 

--------------------------------------------------------------------------------

 

 



 

Sincerely,        

 

Iliad Research and Trading, L.P.        

 

By: Iliad Management, LLC, its General Partner        

 

By: Fife Trading, Inc., its Manager                

 

By:          John M. Fife, President  

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

 

CONVERSION WORKSHEET

 

Trading Day

Closing Bid Price

Lowest 3 (Yes or No)

Below Par Value (Yes or No)

                                                                               
                                                                               

Average

 

   

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF TRANSFER AGENT INSTRUCTION LETTER

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

ARBITRATION PROVISIONS

 

1.     Dispute Resolution. For purposes of this Exhibit E, the term “Claims”
means any disputes, claims, demands, causes of action, liabilities, damages,
losses, or controversies whatsoever arising from related to or connected with
the transactions contemplated in the Master Note and any communications between
the parties related thereto, including without limitation any claims of mutual
mistake, mistake, fraud, misrepresentation, failure of formation, failure of
consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Master Note. The parties hereby
agree that the arbitration provisions set forth in this Exhibit E (“Arbitration
Provisions”) are binding on the parties hereto and are severable from all other
provisions in the Master Note. As a result, any attempt to rescind the Master
Note or declare the Master Note invalid or unenforceable for any reason is
subject to these Arbitration Provisions. These Arbitration Provisions shall also
survive any termination or expiration of the Master Note.

 

2.     Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted in Salt Lake County,
Utah or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. The parties agree that the award of the arbitrator shall
be final and binding upon the parties; shall be the sole and exclusive remedy
between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include Default Interest (as defined in the Master Note) both before
and after the award. Judgment upon the award of the arbitrator will be entered
and enforced by a state court sitting in Salt Lake County, Utah. The parties
hereby incorporate herein the provisions and procedures set forth in the Utah
Uniform Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded
from time to time, the “Arbitration Act”). Pursuant to Section 78B-11-105 of the
Arbitration Act, in the event of conflict between the terms of these Arbitration
Provisions and the provisions of the Arbitration Act, the terms of these
Arbitration Provisions shall control.

 

3.     Arbitration Proceedings. Arbitration between the parties will be subject
to the following procedures:

 

3.1.     Pursuant to Section 110 of the Arbitration Act, the parties agree that
a party may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under Section
18 of the Master Note; provided, however, that the Arbitration Notice may not be
given by email or fax. Arbitration will be deemed initiated as of the date that
the Arbitration Notice is deemed delivered under Section 18 of the Master Note
(the “Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 18 of the Master Note.
The Arbitration Notice must describe the nature of the controversy, the remedies
sought, and the election to commence Arbitration proceedings. All Claims in the
Arbitration Notice must be pleaded consistent with the Utah Rules of Civil
Procedure.

 

3.2.      Within ten (10) calendar days after the Service Date, Lender shall
select and submit to Borrower the names of three arbitrators that are designated
as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Lender has submitted to Borrower
the names of the Proposed Arbitrators, Borrower must select, by written notice
to Lender, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Borrower fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Lender may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Borrower. If Lender fails to identify the Proposed
Arbitrators within the time period required above, then Borrower may at any time
prior to Lender designating the Proposed Arbitrators, select the names of three
arbitrators that are designated as “neutrals” or qualified arbitrators by Utah
ADR Service by written notice to Lender. Lender may then, within ten (10)
calendar days after Borrower has submitted notice of its selected arbitrators to
Lender, select, by written notice to Borrower, one (1) of the selected
arbitrators to act as the arbitrator for the parties under these Arbitration
Provisions. If Lender fails to select in writing and within such 10-day period
one of the three arbitrators selected by Borrower, then Borrower may select the
arbitrator from its three previously selected arbitrators by providing written
notice of such selection to Lender. Subject to subparagraph 3.12 below, the cost
of the arbitrator must be paid equally by both parties; provided, however, that
if one party refuses or fails to pay its portion of the arbitrator fee, then the
other party can advance such unpaid amount (subject to the accrual of Default
Interest thereupon), with such amount added to or subtracted from, as
applicable, the award granted by the arbitrator. If Utah ADR Services ceases to
exist or to provide a list of neutrals, then the arbitrator shall be selected
under the then prevailing rules of the American Arbitration Association. The
date that the selected arbitrator agrees in writing to serve as the arbitrator
hereunder is referred to herein as the “Arbitration Commencement Date”.

 

 
 

--------------------------------------------------------------------------------

 

 

3.3.     An answer and any counterclaims to the Arbitration Notice, which must
be pleaded consistent with the Utah Rules of Civil Procedure, shall be required
to be delivered to the other party within twenty (20) calendar days after the
Service Date. Upon request, the arbitrator is hereby instructed to render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

 

3.4.     The party that delivers the Arbitration Notice to the other party shall
have the option to also commence legal proceedings with any state court sitting
in Salt Lake County, Utah (“Litigation Proceedings”), subject to the following:
(i) the complaint in the Litigation Proceedings is to be substantially similar
to the claims set forth in the Arbitration Notice, provided that an additional
cause of action to compel arbitration will also be included therein, (ii) so
long as the other party files an answer to the complaint in the Litigation
Proceedings and an answer to the Arbitration Notice, the Litigation Proceedings
will be stayed pending an award of the arbitrator hereunder, (iii) if the other
party fails to file an answer in the Litigation Proceedings or an answer in the
Arbitration Proceedings, then the party initiating Arbitration shall be entitled
to a default judgment consistent with the relief requested, to be entered in the
Litigation Proceedings, and (iv) any legal or procedural issue arising under the
Arbitration Act that requires a decision of a court of competent jurisdiction
may be determined in the Litigation Proceedings. Any award of the arbitrator may
be entered in such Litigation Proceedings pursuant to the Arbitration Act.

 

3.5.     Pursuant to Section 118(8) of the Arbitration Act, the parties agree
that discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

 

(a)     Discovery will only be allowed if the likely benefits of the proposed
discovery outweigh the burden or expense, and the discovery sought is likely to
reveal information that will satisfy a specific element of a claim or defense
already pleaded in the Arbitration. The party seeking discovery shall always
have the burden of showing that all of the standards and limitations set forth
in these Arbitration Provisions are satisfied. The scope of discovery in the
Arbitration proceedings shall also be limited as follows:

 

(i)       To facts directly connected with the transactions contemplated by the
Master Note.

 

(ii)      To facts and information that cannot be obtained from another source
that is more convenient, less burdensome or less expensive.

 

(b)     No party shall be allowed (a) more than fifteen (15) interrogatories
(including discrete subparts), (b) more than fifteen (15) requests for admission
(including discrete subparts), (c) more than ten (10) document requests
(including discrete subparts), or (d) more than three depositions (excluding
expert depositions) for a maximum of seven (7) hours per deposition.

 

 
 

--------------------------------------------------------------------------------

 

 

3.6.     Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by the arbitrator, before the responding party has any obligation
to produce or respond.

 

(a)     All discovery requests must be submitted in writing to the arbitrator
and the other party before issuing or serving such discovery requests. The party
issuing the written discovery requests must include with such discovery requests
a detailed explanation of how the proposed discovery requests satisfy the
requirements of these Arbitration Provisions and the Utah Rules of Civil
Procedure. Any party will then be allowed, within ten (10) calendar days of
receiving the proposed discovery requests, to submit to the arbitrator an
estimate of the attorneys’ fees and costs associated with responding to such
written discovery requests and a written challenge to each applicable discovery
request. After receipt of an estimate of attorneys’ fees and costs and/or
challenge(s) to one or more discovery requests, the arbitrator will make a
finding as to the likely attorneys’ fees and costs associated with responding to
the discovery requests and issue an order that (A) requires the requesting party
to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (B) requires the responding party to respond to the
discovery requests as limited by the arbitrator within a certain period of time
after receiving payment from the requesting party. If a party entitled to submit
an estimate of attorneys’ fees and costs and/or a challenge to discovery
requests fails to do so within such 10-day period, the arbitrator will make a
finding that (A) there are no attorneys’ fees or costs associated with
responding to such discovery requests, and (B) the responding party must respond
to such discovery requests (as may be limited by the arbitrator) within a
certain period of time as determined by the arbitrator.

 

(b)      In order to allow a written discovery request, the arbitrator must find
that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.

 

(c)     Discovery deadlines will be set forth in a scheduling order issued by
the arbitrator. The parties hereby authorize and direct the arbitrator to take
such actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

 

3.7.     Each party may submit expert reports (and rebuttals thereto), provided
that such reports must be submitted by the deadlines established by the
arbitrator. Expert reports must contain the following: (a) a complete statement
of all opinions the expert will offer at trial and the basis and reasons for
them; (b) the expert’s name and qualifications, including a list of all
publications within the preceding 10 years, and a list of any other cases in
which the expert has testified at trial or in a deposition or prepared a report
within the preceding 10 years; and (c) the compensation to be paid for the
expert’s study and testimony. The parties are entitled to depose any other
party’s expert witness one time for no more than 4 hours. An expert may not
testify in a party’s case-in-chief concerning any matter not fairly disclosed in
the expert report.

 

3.8.     All information disclosed by either party during the Arbitration
process (including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

 

3.9.     The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious. Pursuant
to Section 120 of the Arbitration Act, the parties hereby agree that an award of
the arbitrator must be made within 150 days after the Arbitration Commencement
Date. The arbitrator is hereby authorized and directed to hold a scheduling
conference within ten (10) calendar days after the Arbitration Commencement Date
in order to establish a scheduling order with various binding deadlines for
discovery, expert testimony, and the submission of documents by the parties to
enable the arbitrator to render a decision prior to the end of such 150-day
period. The Utah Rules of Evidence will apply to any final hearing before the
arbitrator.

 

 
 

--------------------------------------------------------------------------------

 

 

3.10.     The arbitrator shall have the right to award or include in the
arbitrator’s award any relief which the arbitrator deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the arbitrator may not award exemplary or
punitive damages.

 

3.11.     If any part of these Arbitration Provisions is found to violate
applicable law or to be illegal, then such provision shall be modified to the
minimum extent necessary to make such provision enforceable under applicable
law.

 

3.12.     The arbitrator is hereby directed to require the losing party to (i)
pay the full amount of the costs and fees of the arbitrator, and (ii) reimburse
the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.

 

[Remainder of page intentionally left blank]

 